Citation Nr: 1636131	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  12-11 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to October 1968 in the United States Army. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

In January 2013, the Veteran and his wife testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In October 2014, the Board remanded the issue to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for further appellate review.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

In October 2014, the Board remanded the claim to obtain another VA examination and medical opinion regarding the Veteran's ability to secure and follow a substantially gainful occupation as a result of his service-connected coronary artery disease.  

A VA examination was conducted on January 5, 2015.  The VA examiner opined that the Veteran's heart condition did not impact his ability to work and that he was able to perform work requiring physical exertion or sedentary work.  However, after the examination, on January 27, 2015, the Veteran underwent surgical coronary artery bypass graft and mitral valve repair.  The AOJ assigned a 100 percent rating for his service-connected heart disability from January 27, 2015, to April 30, 2015, and a 60 percent rating thereafter.  

Because of evidence of worsening, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected heart disability and its impact on his ability to work.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).

In addition, the Board finds that a social and industrial survey would be helpful to ascertain the current impact of the Veteran's service-connected heart disability on his ability to work.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his heart condition.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding and relevant VA treatment records.  

2.  After securing any treatment records, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected heart disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  The examiner should describe the Veteran's symptoms and note the functional impairment of the Veteran's service-connected heart disability.  

The examiner should comment on the effect of coronary artery disease on the Veteran's ability to function in an occupational environment (both physical and sedentary) and describe any functional limitations based only on the service-connected disability, irrespective of age and any nonservice-connected disorders. 

To the extent possible, the examiner is also asked to provide a retrospective opinion as to the severity of the Veteran's service-connected heart disability since August 2010.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After the above development has been completed, the AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel. 

The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected heart disability on his ability to work. 

A written copy of the report should be associated with the claims folder.

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




